Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cr-60012-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 SALVATORE COLONNA,

       Defendant.
 ______________________________/

                                             ORDER

        THIS CAUSE is before the Court upon pro se Defendant Salvatore Colonna’s

 (“Defendant”) Renewed Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c), ECF

 No. [78] (“Motion”). The Government filed its Response, ECF No. [80] (“Response”), to which

 Defendant replied, ECF No. [81] (“Reply”). The Court has carefully reviewed the Motion, all

 opposing and supporting submissions, the record in this case, and the applicable law, and is

 otherwise fully advised. For the reasons discussed below, Defendant’s Motion is denied.

      I. BACKGROUND

        On August 31, 2018, Defendant pled guilty to one count of conspiracy to commit wire

 fraud in violation of 18 U.S.C. § 1349. ECF No. [59]. On November 30, 2018, Defendant was

 sentenced to a term of imprisonment of 78 months, followed by a three-year term of supervised

 release. ECF No. [71]. Currently, Defendant is housed at the Miami Federal Correctional

 Institution in Miami, Florida, and he is scheduled to be released from custody in June 2024.

        On May 20, 2020, Defendant filed an initial motion for compassionate release requesting

 a sentence modification to time served or home confinement. ECF No. [73]. This Court thereafter

 denied that motion. ECF No. [76] (“Order”). Defendant now files this renewed Motion seeking
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 2 of 11

                                                                      Case No. 18-cr-60012-BLOOM


 release into home confinement because the ongoing COVID-19 pandemic, together with his

 medical conditions, his previous COVID-19 infection, and the length of time already served,

 warrant a modification of his sentence. The Government opposes Defendant’s request.

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 almost 31,500,000 confirmed cases and more than 564,000 reported deaths as of April 19, 2021.1

 The COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk

 inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to

 practice health precautions available to the general public, such as social distancing.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the BOP to move vulnerable inmates out of institutions and to home

 confinement, where appropriate. See Mem. from Attorney Gen. William Barr for Dir. of Bureau

 of Prisons re: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

 (Apr.   3,   2020),    https://www.justice.gov/file/1266661/download         (“Memorandum”).       The

 Memorandum identifies several facilities that have been particularly affected and which should be

 given priority in the BOP’s consideration of implementing home confinement, including FCI

 Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the Attorney General makes an

 express finding that extant emergency conditions are materially affecting the functioning of the

 BOP, and directs that the BOP immediately maximize appropriate transfers to home confinement

 of all appropriate inmates at the specifically named facilities, and other similarly situated facilities

 where COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Apr. 19, 2021).


                                                    2
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 3 of 11

                                                                     Case No. 18-cr-60012-BLOOM


 to review all inmates who have COVID-19 risk factors as established by the Centers for Disease

 Control and Prevention (“CDC”) to determine suitability for home confinement, while

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to prevent over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. The Memorandum also stresses

 the need for careful individualized determinations regarding the propriety of releasing any given

 inmate and does not encourage indiscriminate release. Id. at 3.

    II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,




                                                   3
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 4 of 11

                                                                    Case No. 18-cr-60012-BLOOM


 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant seeks compassionate release, pursuant to § 3582(c)(1)(A), which states:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—
         (1) in any case—
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in [18 U.S.C. § 3553(a)] to
         the extent that they are applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a reduction . . . .
                 ....
         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

         As has been recognized by various courts, the Sentencing Commission (“Commission”)

 has not implemented a new policy statement following the First Step Act. See United States v.

 Brown, 411 F. Supp. 3d 446, 449 n.1 (S.D. Iowa 2019) (collecting cases). Rather, the existing

 policy statement still assumes compassionate release “may be granted only upon motion by the

 Director of the Bureau of Prisons.” U.S. Sent’g Guidelines Manual § 1B1.13 cmt. n.4 (U.S. Sent’g

 Comm’n 2018).

         This leaves district courts in a conundrum. On the one hand, Congress
         unequivocally said it wishes to “[i]ncreas[e] the [u]se . . . of [c]ompassionate
         [r]elease” by allowing district courts to grant petitions “consistent with applicable
         policy statements” from the Sentencing Commission. § 3582(c)(1)(A) (emphasis
         added). On the other hand, the Commission—unable to take any official action—
         has not made the policy statement for the old regime applicable to the new one.

 Id. at 449.




                                                  4
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 5 of 11

                                                                        Case No. 18-cr-60012-BLOOM


         While the Court of Appeals for the Eleventh Circuit has yet to address the issue,2 four

 other circuits have recognized that the Commission lacks an applicable policy statement for when

 a district court can grant compassionate release, and have accordingly held that § 1B1.13 does not

 apply to cases where a defendant files a motion for compassionate release, rather than the BOP.

 See United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir. 2020) (“[T]hough motions by the BOP

 still remain under the First Step Act, they are no longer exclusive, and we read the Guideline as

 surviving, but now applying only to those motions that the BOP has made.”); United States v.

 McCoy, 981 F.3d 271, 281-82 (4th Cir. 2020) (“By its plain terms, in short, § 1B1.13 does not

 apply to defendant-filed motions under § 3582(c)(1)(A).”); United States v. Jones, 980 F.3d 1098,

 1108-09 (6th Cir. 2020) (“[T]he passage of the First Step Act rendered § 1B1.13 ‘inapplicable’ to

 cases where an imprisoned person files a motion for compassionate release.”); United States v.

 Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020) (“[T]he Guidelines Manual lacks an ‘applicable’

 policy statement covering prisoner-initiated applications for compassionate release. District judges

 must operate under the statutory criteria—‘extraordinary and compelling reasons’—subject to

 deferential appellate review.”).

         Courts across the country . . . still rely on § 1B.1.13 for guidance as to the
         “extraordinary and compelling reasons” that may warrant a sentence reduction. See
         [United States v. Drummond, No. 1:97-cr-0019 (N.D. Ga. Sept. 27, 2019)] (viewing
         § 1B.1.13 as “non-binding guidance”); see also United States v. Solis, No. 16-015-
         CG-MU, 2019 WL 2518452, at *2-3 (S.D. Ala. June 18, 2019); United States v.
         Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,
         2019). However, the Court is not limited to the technical requirements set forth in
         § 1B1.13 in assessing whether a defendant’s application for compassionate release
         provides “extraordinary and compelling reasons” for a sentence reduction under §

 2
   See United States v. Abreu, No. 20-12208, 2020 WL 7774951, at *1 n.1 (11th Cir. Dec. 30, 2020) (noting
 that the Eleventh Circuit has “not issued a published opinion addressing several key issues about the First
 Step Act’s recent amendments to § 3582(c)(1)(A)—like, for example, the standard of review, any
 procedural and jurisdictional requirements, or the definition of ‘extraordinary and compelling
 circumstances’—although several cases have been classified for oral argument to resolve these questions.
 See, e.g., United States v. McKreith, appeal no. 20-10450; United States v. Bryant, appeal no. 19-14267;
 United States v. Friedlander, appeal no. 19-13347.”).


                                                     5
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 6 of 11

                                                                   Case No. 18-cr-60012-BLOOM


        3582(c)(1)(A)(i). See, e.g., [United States v. Ullings, No. 1:10-cr-00406, 2020 WL
        2394096, at *2 (N.D. Ga. May 12, 2020)] (citing United States v. Perez, 451 F.
        Supp. 3d 288, 294 (S.D.N.Y. 2020)); United States v. Beck, 425 F. Supp. 3d 573,
        579 (M.D.N.C. 2019) (“While the old policy statement provides helpful guidance,
        it does not constrain the Court’s independent assessment of whether ‘extraordinary
        and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”);
        [United States v. Beard, No. 1:16-CR-285-SCJ (N.D. Ga. June 25, 2020); United
        States v. Kowalewski, No. 2:13-CR-00045-RWS (N.D. Ga. Apr. 30, 2020); United
        States v. Hill, No. 1:05-CR-0081-LMM (N.D. Ga. June 10, 2020); United States v.
        Noble, No. 1:09-CR-315-MHC (N.D. Ga. Nov. 24, 2020)].

 United States v. Poulnott, --- F. Supp. 3d ---, No. 1:89-cr-00001-AT-ALC-1, 2020 WL 7974295,

 at *3 (N.D. Ga. Dec. 30, 2020).

         Upon review, the Court agrees with the reasoning of the Circuit Courts across the country

 concluding that courts are not bound by § 1B1.13, and notes that this reasoning seemingly

 complements the Eleventh Circuit’s recent observation that the policy statement in § 1B1.13

 “‘notably’ has not been updated since the passage of the First Step Act and refers only to motions

 filed by the Director of the Bureau of Prisons.” United States v. Hewlett, No. 5:93-CR-00137-SLB-

 SGC-2, 2020 WL 7343951, at *4 (N.D. Ala. Dec. 14, 2020) (quoting United States v. Gist, No.

 20-13481, 2020 WL 7227282, at *1 (11th Cir. Dec. 8, 2020)). Thus, while § 1B1.13 provides

 useful guidance for addressing motions for compassionate release, the Court concludes that it is

 not bound by this guidance.

        Moreover, § 3582 delineates how this Court should analyze whether a defendant is entitled

 to a sentence modification.

        First, when the defendant brings the motion himself, the Court must ascertain
        whether he “has fully exhausted all administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has
        been a] lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the
        Court should “consider[] the factors set forth in section 3553(a) to the extent that
        they are applicable.” Id. Third, the Court should turn to the “extraordinary and
        compelling reasons” test . . . . And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.


                                                 6
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 7 of 11

                                                                      Case No. 18-cr-60012-BLOOM


 United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020).

        Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must:

 (1) find that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the

 relevant § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant

 compassionate release in this case; and (4) determine that Defendant is not a danger to the

 community. Moreover, Defendant bears the burden of establishing that compassionate release is

 warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a

 defendant, as the § 3582(c)(2) movant, bears the burden of establishing that” compassionate

 release is warranted, but that, even where a defendant satisfies this burden, “the district court still

 retains discretion to determine whether a sentence reduction is warranted”).

        Defendant’s Motion requests a sentence modification to home confinement based on his

 advanced age and his underlying medical conditions, which he contends place him within the most

 at-risk demographic for being re-infected by the new strains of COVID-19. The Government

 opposes Defendant’s Motion, arguing that Defendant has failed to present any extraordinary or

 compelling circumstances that would justify a sentence modification and that the § 3553(a) factors

 weigh against his release. As an initial matter, however, it is worth noting that there appears to be

 no dispute that Defendant has exhausted his administrative remedies based on the BOP’s

 December 17, 2020 denial of his request for compassionate release. ECF No. [78] at 60.

 Nevertheless, the Court concludes that Defendant’s Motion must still be denied in light of the

 absence of extraordinary and compelling circumstances and the fact that the applicable sentencing

 factors do not weigh in favor of his release.

        Regarding the extraordinary and compelling circumstances, Defendant notes that he is

 seventy-one years old and that he suffers from osteoarthritis, GERD, and a hip issue, and that he




                                                   7
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 8 of 11

                                                                         Case No. 18-cr-60012-BLOOM


 takes medication for his osteoarthritis and GERD. Moreover, in addition to his medical conditions,

 which are the same medical conditions he cited in his original motion for compassionate release,

 Defendant also states that extraordinary and compelling circumstances exist because he contracted

 COVID-19 at the end of 2020, and he was “just [] shaking off the remnants of his first COVID-19

 infection” at the time of drafting the instant Motion in late February 2021. ECF No. [78] at 6. Thus,

 the only additional circumstance cited by Defendant in this renewed Motion is the possible “second

 round” of infection, which Defendant believes poses an existential threat to his wellbeing. Id. The

 Court reemphasizes that it is sympathetic to Defendant’s medical conditions and his concerns

 regarding COVID-19 outbreaks in prison facilities. Nevertheless, the Court notes that Defendant

 was being treated with medication for his medical conditions at the time of his original motion for

 compassionate release3 and he does not assert that his conditions are significantly deteriorating at

 this time. Additionally, Defendant acknowledges that he has now recovered from COVID-19,4

 and the BOP’s website reports that no inmates at FCI Miami currently have tested positive for

 COVID-19.5 Accordingly, there is no basis to depart from the Court’s previous Order finding that

 no extraordinary and compelling circumstances exist. See ECF No. [76] at 7-8; see also United

 States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020)

 (citing United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar.

 25, 2020) (“General concerns about possible exposure to COVID-19 do not meet the criteria for


 3
   No new medical records have been submitted to the Court in support of this Motion; however, the
 previously filed medical records establish that Defendant was receiving medication for his medical
 conditions. See, e.g., ECF No. [75-2]; ECF No. [77-1] at 6.
 4
   Although Defendant states that he tested positive for—and subsequently recovered from—COVID-19,
 and the Government does not dispute this statement, neither party has submitted the medical records relating
 to Defendant’s COVID-19 infection.
 5
  See COVID-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
 Apr. 16, 2021).


                                                      8
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 9 of 11

                                                                    Case No. 18-cr-60012-BLOOM


 extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

 Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”)).

        Furthermore, as set forth in its original Order, the Court is similarly unpersuaded that the

 relevant sentencing factors weigh in favor of granting Defendant a sentence modification in this

 case. The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances of

 the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, this Court concluded that a term of imprisonment of seventy-eight

 months was appropriate in light of all of the relevant § 3553(a) considerations, including

 Defendant’s medical conditions. See ECF No. [59] at 13-14 (pre-sentence investigation report

 detailing Defendant’s medical conditions). Notably, Defendant has served less than three years of

 his sentence. Further, as discussed above, Defendant has failed to present any extraordinary or

 compelling circumstances that would justify reconsidering the length of sentence previously

 imposed. See United States v. Post, No. 15-CR-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr.

 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion was

 before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

 considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

 *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

 sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

 serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-CR-20774,

 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,




                                                  9
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 10 of 11

                                                                       Case No. 18-cr-60012-BLOOM


  “the Court’s analysis is virtually unchanged from thirteen years ago.”).

          Additionally, as the Government correctly notes in its Response, the nature and severity of

  Defendant’s offense does not support a sentence modification. Defendant was convicted for his

  involvement in a multiyear scheme to obtain over $16 million from investors across the nation by

  knowingly making fraudulent misrepresentations about investing in precious metals and the

  resulting dividend payments promised to investors in return. Defendant was the lead broker

  involved in defrauding these investors, and he made approximately $3 million by earning

  commissions of up to 40% from the funds elicited from the victims of this fraudulent scheme.

  Many of Defendant’s victims suffered substantial financial hardship as a result of Defendant’s

  conduct, including elderly victims’ loss of their retirement savings and one victim’s loss of $1

  million and his farm. Another victim committed suicide due to the losses he sustained. See

  generally ECF Nos. [58] and [69]. Defendant’s lengthy fraudulent scheme resulted in severe

  financial hardship and harm to numerous victims across the country, and granting a sentence

  modification would not serve the interests of justice by providing just punishment, promoting

  respect for the rule of law, and/or affording adequate deterrence from criminal conduct, especially

  in the absence of any extraordinary and compelling circumstances that would alter the Court’s

  original consideration of the applicable sentencing factors in this case. Thus, the Court finds that

  the applicable § 3553(a) factors weigh against modifying Defendant’s sentence.

          In sum, because Defendant has not established that extraordinary and compelling reasons

  exist to justify his requested sentence modification or that the applicable sentencing factors support

  his early release,6 the Motion is denied.



  6
    Because Defendant’s Motion fails to establish the other considerations under the compassionate release
  analysis, the Court need not address the final consideration of whether Defendant poses a danger to the
  community under § 3142(g).


                                                    10
Case 0:18-cr-60012-BB Document 82 Entered on FLSD Docket 04/21/2021 Page 11 of 11

                                                          Case No. 18-cr-60012-BLOOM


    III. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [78], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on April 20, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Salvatore Colonna
  17031-104
  Miami Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 779800
  Miami, FL 33177




                                           11
